DISMISS; and Opinion Filed June 30, 2014.




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-00678-CR
                                        No. 05-14-00679-CR
                                        No. 05-14-00680-CR

                              SENRICK WILKERSON, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
               Trial Court Cause Nos. F08-60213-J, F10-01183-J, F10-01184-J

                              MEMORANDUM OPINION
                         Before Justices Moseley, O’Neill, and FitzGerald
                                    Opinion by Justice O’Neill
        Senrick Wilkerson filed a motion to receive credit towards his sentences for the time he

was on bond following his arrest until he was sentenced in these cases. The trial court denied the

motion by written order. These appeals followed. We conclude we have no jurisdiction over the

appeals.

        “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. As a general rule, an appellate court may consider appeals by criminal defendants only

after conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.––Dallas 1998, no pet.). A

court of appeals has no jurisdiction over an appeal absent a written judgment or an appealable
order. See Gutierrez v. State, 307 S.W.3d 318, 321 (Tex. Crim. App. 2010); Nikrasch v. State,

698 S.W.2d 443, 450 (Tex. App.––Dallas 1985, no pet.).

       An order denying a motion seeking nunc pro tunc relief is not appealable. See Sanchez v.

State, 112 S.W.3d 311, 312 (Tex. App.––Corpus Christi 2003, no pet.) (per curiam); Everett v.

State, 82 S.W.3d 735 (Tex. App.––Waco 2002, pet. ref’d); Allen v. State, 20 S.W.3d 164, 165

(Tex. App.––Texarkana 2000, no. pet.). See also State v. Ross, 953 S.W.2d 748, 751–52 (Tex.

Crim. App. 1997) (suggesting mandamus as way to seek relief from ordering denying motion for

judgment nunc pro tunc).

       We dismiss the appeals for want of jurisdiction.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47

140678F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SENRICK WILKERSON, Appellant                          On Appeal from the Criminal District Court
                                                      No. 3, Dallas County, Texas
No. 05-14-00678-CR         V.                         Trial Court Cause No. F08-60213-J.
                                                      Opinion delivered by Justice O’Neill,
THE STATE OF TEXAS, Appellee                          Justices Moseley and FitzGerald
                                                      participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 30th day of June, 2014.




                                                –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SENRICK WILKERSON, Appellant                          On Appeal from the Criminal District Court
                                                      No. 3, Dallas County, Texas
No. 05-14-00679-CR         V.                         Trial Court Cause No. F10-01183-J.
                                                      Opinion delivered by Justice O’Neill,
THE STATE OF TEXAS, Appellee                          Justices Moseley and FitzGerald
                                                      participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 30th day of June, 2014.




                                                –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SENRICK WILKERSON, Appellant                          On Appeal from the Criminal District Court
                                                      No. 3, Dallas County, Texas
No. 05-14-00680-CR         V.                         Trial Court Cause No. F10-01184-J.
                                                      Opinion delivered by Justice O’Neill,
THE STATE OF TEXAS, Appellee                          Justices Moseley and FitzGerald
                                                      participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 30th day of June, 2014.




                                                –5–